 



Exhibit 10.9

 

VOTING AND REGISTRATION RIGHTS AGREEMENT

 

THIS VOTING AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and
entered into as of ________________, 2019, by and among Apollo Medical Holdings,
Inc., a Delaware corporation (the “Company”), and Allied Physicians of
California, A Professional Medical Corporation (“Purchaser”).

 

BACKGROUND STATEMENT

 

This Agreement is made pursuant to that certain Stock Purchase Agreement, dated
as of May 10, 2019 between Company and Purchaser (the “Stock Purchase
Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and in order to induce Purchaser to
enter into the Stock Purchase Agreement, the parties hereto hereby agree as
follows:

 

1.          Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Stock Purchase Agreement.
As used in this Agreement, the following terms shall have the following
respective meanings:

 

“Advice” shall have the meaning set forth in Section 7(b).

 

“Affiliate” means, as to any Person, (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person or is
consolidated with such Person in accordance with generally accepted accounting
principles, (ii) any other Person which directly, or indirectly through one or
more intermediaries, is controlled by or is under common control with such
Person, or (iii) any other Person of which such Person owns, directly or
indirectly, ten percent (10%) or more of the common stock or equivalent equity
interests. As used herein, the term “control” means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities or
otherwise.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Allowable Grace Period” shall have the meaning set forth in Section 2(d).

 

“Business Day” means any day of the year on which banks are open for business in
Los Angeles, California.

 

“Commission” means the Securities and Exchange Commission.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

 

 

 

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

 

“FINRA” shall have the meaning set forth in Section 3(g).

 

“Grace Period” shall have the meaning set forth in Section 2(d).

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“New Registration Statement” shall have the meaning set forth in Section 2(a).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means any shares of Common Stock issued by the Company
pursuant to the Stock Purchase Agreement and any additional shares of Common
Stock or other equity securities of the Company issued by the Company in
connection with a stock dividend, stock split, combination, exchange,
reorganization, recapitalization or similar reclassification of the Company’s
securities; provided, that, as to any particular Registrable Securities, such
securities shall cease to constitute Registrable Securities when: (x) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of thereunder; (y) such securities shall be able to be sold in
satisfaction of all applicable conditions to the resale provisions of Rule 144
under the Securities Act (or any similar provision then in force); or (z) such
securities shall have ceased to be issued and outstanding.

 

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments.

 

 2 

 

 

“Remainder Registration Statement” shall have the meaning set forth in Section
2(a).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available guidance, comments or
requirements of the Commission staff and (ii) the Securities Act.

 

“Selling Shareholder Questionnaire” means a questionnaire in the form adopted by
the Company from time to time.

 

“Stock Purchase Agreement” shall have the meaning set forth in the Recitals.

 

“Trading Market” means the NASDAQ Capital Market or other exchange, trading
market or quotation system on which the Common Stock is listed or quoted for
trading on the date in question.

 

2.Registration.

 

(a)          If at any time after the six (6) month anniversary of the date of
this Agreement the Company receives a request from Holders of at least
twenty-five percent (25%) of the Registrable Securities then outstanding, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all of the Registrable Securities not already covered by
an existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415 or, if Rule 415 is not available for
offers and sales of the Registrable Securities, by such other means of
distribution of Registrable Securities as the Company may reasonably determine
(the “Initial Registration Statement”). The Initial Registration Statement shall
be on Form S-3 (except if the Company is then ineligible to register for resale
of the Registrable Securities on Form S-3, then the Initial Registration
Statement shall be on Form S-1). Subject to such other limitations as specified
in this Agreement, the Company shall have the right to include its equity
securities that are not Registrable Securities, including a primary offering of
equity securities by the Company for its own account or a secondary offering of
equity securities owned by the Company’s directors and officers, in any such
Registration Statement. Notwithstanding the registration obligations set forth
in this Section 2, in the event the Commission informs the Company that all of
the Registrable Securities cannot, as a result of the application of Rule 415,
be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Holders thereof
and use its commercially reasonable efforts to file amendments to the Initial
Registration Statement as required by the Commission, (ii) remove any and all
securities that are not Registrable Securities from such Initial Registration
Statement and/or (iii) withdraw the Initial Registration Statement and file a
new registration statement (a “New Registration Statement”), in either case
covering the maximum number of Registrable Securities permitted to be registered
by the Commission, on Form S-3 or such other form available to the Company to
register for resale the Registrable Securities as a secondary offering;
provided, that prior to filing such amendment or New Registration Statement, the
Company shall be obligated to use its commercially reasonable efforts to
advocate with the Commission for the registration of all of the Registrable
Securities in accordance with the SEC Guidance. In the event the Company amends
the Initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (i) or (ii) above, the Company will use its
commercially reasonable efforts to file with the Commission, as promptly as
allowed by Commission or SEC Guidance provided to the Company or to registrants
of securities in general, one or more registration statements on Form S-3 or
such other form available to the Company to register for resale those
Registrable Securities that were not registered for resale on the Initial
Registration Statement, as amended, or the New Registration Statement (the
“Remainder Registration Statements”).

 

 3 

 

 

(b)          The Company shall use its commercially reasonable efforts to cause
each Registration Statement to be declared effective by the Commission as soon
as practicable (and will continue to use commercially reasonable efforts
thereafter if the applicable Registration Statement is not effective by such
date), and shall use its commercially reasonable efforts to keep each
Registration Statement continuously effective under the Securities Act until the
earlier of (i) such time as all of the Registrable Securities covered by such
Registration Statement have been publicly sold by the Holders or (ii) the date
that all Registrable Securities covered by such Registration Statement may be
sold by Holders under Rule 144, and without the requirement for the Company to
be in compliance with the current public information requirements under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as determined by counsel to
the Company pursuant to a written opinion letter to such effect, addressed and
reasonably acceptable to the Company’s transfer agent and the affected Holders
(the “Effectiveness Period”).

 

(c)          Each Holder agrees to furnish to the Company a completed Selling
Shareholder Questionnaire not more than seven (7) Trading Days following the
date of the Company’s written request therefor. At least five (5) Trading Days
prior to the first anticipated filing date of a Registration Statement for any
registration under this Agreement, the Company will notify each Holder of the
information the Company requires from that Holder other than the information
contained in the Selling Shareholder Questionnaire, if any, which shall be
completed and delivered to the Company promptly upon request and, in any event,
within three (3) Trading Days prior to the applicable anticipated filing date.
Each Holder further agrees that it shall not be entitled to be named as a
selling security holder in the Registration Statement or use the Prospectus for
offers and resales of Registrable Securities at any time, unless such Holder has
returned to the Company a completed and signed Selling Shareholder Questionnaire
and a response to any requests for further information as described in the
previous sentence. If a Holder of Registrable Securities returns a Selling
Shareholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall use its commercially reasonable
efforts at the expense of the Holder who failed to return the Selling
Shareholder Questionnaire or to respond for further information to take such
actions as are required to name such Holder as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Shareholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Shareholder Questionnaire or request
for further information as described in this Section 2(c) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

 

 4 

 

 

(d)          Notwithstanding anything to the contrary herein, at any time after
the Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (such
delay, a “Grace Period”); provided, the Company shall promptly (i) notify the
Holders in writing of the existence of material non-public information giving
rise to a Grace Period (provided that the Company shall not disclose the content
of such material non-public information to the Holders) or the need to file a
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, (ii) use commercially reasonable efforts to terminate a Grace Period
as promptly as reasonably practicable, unless doing so would reasonably be
expected to have a material adverse effect on the Company with respect to any
proposal or plan of the Company to effect a merger, acquisition, disposition,
financing, reorganization, recapitalization or similar transaction or any
negotiations, discussions or pending proposals with respect thereto, and (iii)
notify the Holders in writing of the date on which the Grace Period ends;
provided, further, that no single Grace Period shall exceed ninety (90)
consecutive days, and during any three hundred sixty-five (365) day period, the
aggregate of all Grace Periods shall not exceed an aggregate of one hundred
eighty (180) days (each Grace Period complying with this provision being an
“Allowable Grace Period”). For purposes of determining the length of a Grace
Period, the Grace Period shall be deemed to begin on and include the date the
Holders receive the notice referred to in clause (i) above and shall end on and
include the later of the date the Holders receive the notice referred to in
clause (iii) above and the date referred to in such notice; provided, that no
Grace Period shall be longer than an Allowable Grace Period.

 

3.Registration Procedures

 

In connection with the Company’s registration obligations hereunder:

 

(a)          (i) the Company shall prepare and file with the Commission such
amendments, including post-effective amendments and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period (except during an
Allowable Grace Period); (ii) the Company shall cause the related Prospectus to
be amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424 (except during an Allowable Grace Period); (iii) the
Company shall respond as promptly as reasonably practicable to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto; and (iv) the Company shall comply with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement until such time as
all of such Registrable Securities shall have been disposed of (subject to the
terms of this Agreement) in accordance with the intended methods of disposition
by the Holders thereof as set forth in such Registration Statement as so amended
or in such Prospectus as so supplemented; provided, that Purchaser shall be
responsible for the delivery of the Prospectus to the Persons to whom such
Purchaser sells any of the Registrable Securities (including in accordance with
Rule 172 under the Securities Act), and Purchaser agrees (and shall cause each
other Holder) to dispose of Registrable Securities in compliance with the plan
of distribution described in the Registration Statement and otherwise in
compliance with applicable federal and state securities laws. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(a)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission as soon as
reasonably practicable after the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.

 

 5 

 

 

 

(b)          the Company shall use commercially reasonable efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

 

(c)          the Company shall, if requested by a Holder, furnish to such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Holder promptly after the filing of such documents with the Commission;
provided, that the Company may provide a link to, and shall have no obligation
to provide a physical copy of, any such document that is available on the
Commission’s EDGAR or successor system.

 

(d)          the Company shall, prior to any resale of Registrable Securities by
a Holder, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

 

 6 

 

 

(e)          the Company shall, reasonably cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by the Stock Purchase Agreement and under law, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may reasonably request.
Certificates for Registrable Securities free from all restrictive legends may be
transmitted by the transfer agent to a Holder by crediting the account of such
Holder’s prime broker with DTC as directed by such Holder.

 

(f)          subject to Section 2(c), the Company shall, following the
occurrence of any event that the Company determines requires it to file a
supplement or amendment to any Registration Statement, as promptly as reasonably
practicable (taking into account the Company’s good faith assessment of any
adverse consequences to the Company and its shareholders of the premature
disclosure of such event), prepare and file a supplement or amendment, including
a post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.

 

(g)          the Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of Securities beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the Common Stock and (iv) any other information
as may be requested by the Commission, FINRA, any state securities commission or
any other government or regulatory body with jurisdiction over the Company or
its activities.

 

(h)          the Company shall cooperate with any registered broker through
which a Holder proposes to resell its Registrable Securities in effecting a
filing with FINRA pursuant to FINRA Rule 5110 as requested by any such Holder
and the Company shall pay the filing fee required for the first such filing (but
not additional filings) within two (2) Business Days of the request therefore.

 

(i)          as and when Form S-3 is available to the Company, the Company shall
use its commercially reasonable efforts to maintain or achieve eligibility for
use of Form S-3 (or any successor form thereto) for the registration of the
resale of Registrable Securities.

 

(j)          if, at any time after the six (6) month anniversary of the date of
this Agreement, at least 85% in interest of the Holders so request by notice to
the Company to sell Registrable Securities pursuant to an underwritten offering,
the Company shall enter into a written underwriting agreement in customary form
and substance with the managing underwriter(s) selected by such requesting
Holders, provided that such managing underwriter(s), shall be reasonably
acceptable to the Company, and shall take any and all such actions and furnish
and provide all such information, documents and undertakings to such managing
underwriter(s) in connection with such underwritten offering as is customary in
connection with such underwritten offerings, and provided further, that the
Company and Holders agree to be bound by such agreements and provisions as are
customary in underwriting agreements of the type to be entered in connection
with the sale of Registrable Securities contemplated by such underwritten
offering.

 

 7 

 

 

(k)          if the managing underwriter(s) of a proposed underwritten offering
of Registrable Securities effected pursuant to Section 2 advise the Holders
requesting to sell Registrable Securities in such underwritten offering in
writing that, in their opinion, the number of securities requested to be
included in such offering exceeds the number which can be sold in such offering
without being likely to have a significant adverse effect on the price, timing
or distribution of the securities offered or the market for the securities
offered, the securities to be included in such Registration Statement (i) first,
shall be allocated, pro rata if necessary, among the Holders that have requested
to sell Registrable Securities in such underwritten offering, (ii) second, and
only if all the securities referred to in clause (i) have been included in such
Registration Statement, shall be allocated to any shares that the Company has
requested to sell in such underwritten offering; and (iii) third, and only if
all the securities referred to in clauses (i) and (ii) have been included in
such Registration Statement, shall be allocated pro rata among the officers and
directors of the Company that have requested to sell in such underwritten
offering.

 

(l)          if the managing underwriter(s) of a proposed underwritten offering
of securities effected pursuant to Section 7(c) advise the Company in writing
that, in their opinion, the number of securities requested to be included in
such offering exceeds the number which can be sold in such offering without
being likely to have a significant adverse effect on the price, timing or
distribution of the securities offered or the market for the securities offered,
the securities to be included in such Registration Statement (i) first, shall be
allocated to any shares that the Company has requested to sell in such
underwritten offering, (ii) second, and only if all the securities referred to
in clause (i) have been included in such Registration Statement, shall be
allocated, pro rata if necessary, among Holders of Registrable Securities that
have requested to sell in such underwritten offering, and (iii) third, and only
if all the securities referred to in clauses (i) and (ii) have been included in
such Registration Statement, shall be allocated pro rata among the holders of
all other securities that have requested to sell in such underwritten offering.

 

 8 

 

 

4.          Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
shall be borne by the Company whether or not any Registrable Securities are sold
pursuant to a Registration Statement. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with the Commission and any Trading Market on
which the Common Stock is then listed for trading, (B) with respect to
compliance with applicable state securities or Blue Sky laws (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities and
determination of the eligibility of the Registrable Securities for investment
under the laws of such jurisdictions as requested by the Holders) and (C) if not
previously paid by the Company in connection with an issuer filing, with respect
to any filing that may be required to be made by any broker through which a
Holder intends to make sales of Registrable Securities with FINRA pursuant to
FINRA Rule 5110, so long as the broker is receiving no more than a customary
brokerage commission in connection with such sale, (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses of the Company, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any underwriting, broker or similar fees, discounts or
commissions or stock transfer taxes applicable to any Registered Securities
registered by any Holder or any legal fees or other costs of the Holders. Within
ten (10) Trading Days of written notice from the Company, the Holders shall
reimburse the Company for all fees and expenses it incurs hereunder that are
otherwise the responsibility of the Holders.

 

5.Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify, defend and hold harmless each
Holder, the officers, directors, agents, brokers, general partners, managing
members, managers, Affiliates, employees and investment advisers of each of
them, each Person who controls any such Holder (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, general partners, managing members, managers, agents, employees and
investment advisers of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable and documented attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement,
except to the extent that such untrue statements, alleged untrue statements,
omissions or alleged omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto,
related to the use by a Holder of an outdated or defective Prospectus after the
Company has notified such Holder in writing or electronic mail that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated and defined in Section 7(b) below, but only if and to
the extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected. The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 5(c)) and shall survive the transfer of
the Registrable Securities by the Holders.

 

 9 

 

 

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein or
(ii) to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto, to the extent
related to the use by such Holder of an outdated or defective Prospectus after
the Company has notified such Holder in writing that the Prospectus is outdated
or defective and prior to the receipt by such Holder of the Advice contemplated
in Section 7(b), but only if and to the extent that following the receipt of the
Advice the misstatement or omission giving rise to such Loss would have been
corrected. In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of one counsel reasonably satisfactory to the Indemnified Party
and the payment of all reasonable and documented fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such written notice within a reasonable time of commencement of
any such Proceeding shall not relieve the Indemnifying Party of its obligations
or liabilities pursuant to this Agreement, except to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have materially
and adversely prejudiced the Indemnifying Party in its ability to defend such
Proceeding.

 



 10 

 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party; provided, that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or unreasonably conditioned. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

Subject to the terms of this Agreement, all documented fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 5(c)) shall be paid to the Indemnified
Party, as incurred, within twenty (20) Trading Days of written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder.

 

(d)          Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5(d) was available
to such party in accordance with its terms.

 

 11 

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

6.          Restrictions on Voting. Notwithstanding anything to the contrary in
the Certificate of Incorporation of the Company or under applicable law, to the
extent that Purchaser holds Registrable Securities that, together with any other
voting securities of the Company, result in Purchaser having voting power in
excess of nine and 99/100 percent (9.99%) of all voting securities of the
Company, Purchaser shall not have the right to vote any Registrable Securities
or other voting securities of the Company in excess of such voting power.
Purchaser agrees to abstain from voting any such Registrable Securities or other
voting securities of the Company as required to comply with this Section 6 and
further agrees that the Company may refuse to count any such votes.

 

7.Miscellaneous.

 

(a)          Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

(b)          Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, during any Grace Period and upon receipt of
a notice from the Company, such Holder will forthwith discontinue disposition of
such Registrable Securities under a Registration Statement until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
Prospectus (as it may have been supplemented or amended) may be resumed. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

 

(c)          Holder Piggyback Rights. If, at any time during the Effectiveness
Period but in no event earlier than the six (6) month anniversary of the date of
this Agreement, there is not an effective Registration Statement covering all of
the Registrable Securities and the Company shall determine to prepare and file
with the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen (15) days after the
date of the delivery of such notice, at least 85% in interest of the Holders so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such Holders request to be
registered; provided, however, that the Company shall not be required to
register any Registrable Securities pursuant to this Section 7(c) that are
eligible for resale pursuant to Rule 144 (without volume restrictions or current
public information requirements) promulgated by the Commission pursuant to the
Securities Act or that are the subject of a then effective Registration
Statement.

 

 12 

 

 

(d)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
or waived unless the same shall be in writing and signed by the Company and
Holders holding at least two-thirds of the then outstanding Registrable
Securities, provided that any party may give a waiver as to itself.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of all of the Registrable Securities to which
such waiver or consent relates; provided, that the provisions of this sentence
may not be amended, modified, or supplemented except in accordance with the
provisions of the immediately preceding sentence. Notwithstanding the foregoing,
if any such amendment, modification or waiver would adversely affect in any
material respect any Holder or group of Holders who have comparable rights under
this Agreement disproportionately to the other Holders having such comparable
rights, such amendment, modification, or waiver shall also require the written
consent of the Holder(s) so adversely affected.

 

(e)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Stock Purchase Agreement.

 

(f)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company may not assign its
rights (except by merger or in connection with another entity acquiring all or
substantially all of the Company’s assets) or obligations hereunder without the
prior written consent of all the Holders of the then outstanding Registrable
Securities. Notwithstanding anything in this Agreement to the contrary,
Purchaser shall not transfer or assign any of the Registrable Securities, nor
any of its rights hereunder, for a period of six (6) months following the date
of this Agreement.  Thereafter, Purchaser may (i) distribute any of the
Registrable Securities to its shareholders, (ii) transfer or assign any of the
Registrable Securities in any sale through underwriters, dealers or agents who
sell such Registrable Securities on a national securities exchange, (iii)
transfer or assign any of the Registrable Securities so long as (x) no
transferee, after giving effect to such transfer or assignment, holds voting
securities of the Company, including Registrable Securities, having voting power
in excess of nine and 99/100 percent (9.99%) of all voting securities of the
Company, or (y) a transferee otherwise enters into an agreement with the Company
as a condition to any such transfer or assignment limiting the voting power of
all voting securities of the Company, including Registrable Securities, held by
such transferee, after giving effect to such transfer or assignment, to not more
than nine and 99/100 percent (9.99%) of all voting securities of the Company,
and (iv) assign its rights hereunder with respect to the Registrable Securities
only to its shareholders who hold Registrable Securities.

 

 13 

 

 

(g)          Execution and Counterparts. This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or in electronic form, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
electronic form were the original thereof.

 

(h)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Stock Purchase Agreement.

 

(i)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(j)          Headings. The headings in this Agreement are for convenience only
and shall not limit or otherwise affect the meaning hereof.

 

(k)          Independent Nature of Holders’ Obligations and Rights. If and to
the extent there is more than one Holder under this Agreement, the obligations
of each Holder hereunder shall be several and not joint with the obligations of
any other Holder hereunder, and no Holder shall be responsible in any way for
the performance of the obligations of any other Holder hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Holders are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not asset any such claim, with respect to
such obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Holder, solely, and not between the Company and the Holders
collectively and not between and among Holders.

 

 14 

 

 

(l)          Legend. Each certificate, instrument, or book entry representing
any Registrable Securities shall be notated by the Company with a legend reading
substantially as follows:

 

“THE SHARES REPRESENTED HEREBY ARE SUBJECT TO A VOTING AND REGISTRATION RIGHTS
AGREEMENT, AS MAY BE AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED
UPON WRITTEN REQUEST FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH
SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL
BECOME BOUND BY ALL THE PROVISIONS OF THAT VOTING AND REGISTRATION RIGHTS
AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON VOTING AND OWNERSHIP SET FORTH
THEREIN.”

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates instruments, or book entry evidencing the Registrable Securities to
be notated with the legend required by this Section 7(l). The parties to this
Agreement do hereby agree that the failure to cause the certificates,
instruments, or book entry evidencing the Registrable Securities to be notated
with the legend required by this Section 7(l) shall not affect the validity or
enforcement of this Agreement.

 

 15 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

  APOLLO MEDICAL HOLDINGS, INC.       By:                 Name:       Title:    
      By:         Name:       Title:  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF ALLIED PHYSICIANS OF CALIFORNIA, A PROFESSIONAL MEDICAL
CORPORATION TO FOLLOW]

 

Voting and Registration Rights Agreement Signature Page (1 of 2)

 

 

 

 

  ALLIED PHYSICIANS OF CALIFORNIA,   A PROFESSIONAL MEDICAL CORPORATION        
By:         Name:       Title:                               ADDRESS FOR NOTICE
                Attention:               Tel:  
                                          Fax:       E-mail:  

  

Voting and Registration Rights Agreement Signature Page (2 of 2)

 



 

